DUPOUE, J.
The plaintiff sues to recover $200, alleged to have been loaned by her to the defendant.
Her testimony asserts and that of the defendant denies the loan; the District Judge believed the former.
It is argued that the matter is not one of credibility but of sufficiency of evidence, andv that, even if we eliminate all testimony for the defense, the plaintiff has not proved her case with legal certainty.
Thus, it is said that she alternately claims that the money was loaned to the husband, to the wife, and to buy an interest in a grocery store about to be established.
This statement is based on isolated expressions in the testimony of Mrs. Passer who appears to be an illiterate and ignorant woman.
The positive trend of her testimony as a whole clearly shows that, though she negotiated with both husband and wife and there was some proposition looking to her being, a partner in the grocery venture, the final transaction was in the nature of a loan, pure and simple, to the defendant.
Judgment affirmed.